PER CURIAM.
Appellant, a prisoner at Florida State Prison in Starke, Florida, challenges the summary denial of his petition for a writ of mandamus. Among other things, appellant alleges in his petition that he has been denied gain-time credit during his placement in administrative confinement. Because we are unable to determine from the petition and the state’s response to the order to show cause that appellant is not entitled to relief with respect to denial of gain-time, we remand this cause in order that the trial court may receive further evidence or argument on this point. See Cridland v. Singletary, 605 So.2d 170 (Fla. 1st DCA 1992).
In all other respects, appellant’s arguments on appeal are found to be without merit. Accordingly, the cause is REVERSED and REMANDED.
SMITH, SHIVERS and KAHN, JJ., concur.